Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00449-CR

                                        Parker Ray MORGAN,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR7647
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: February 10, 2021

DISMISSED FOR WANT OF JURISDICTION

           Appellant seeks to appeal the trial court’s order modifying the conditions of his deferred

adjudication community supervision. There is no constitutional or statutory authority permitting

a direct appeal from an order modifying or refusing to modify probationary conditions. Basaldua

v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). A defendant may appeal the judgment at the

time he is first placed on community supervision. TEX. CODE CRIM. PROC. ANN. art. 42A.755(e).

A defendant may also appeal the revocation of his community supervision when he is notified of

the decision to revoke and is required to serve a sentence in jail or in the Texas Department of
                                                                                       04-20-00449-CR


Criminal Justice. Id. However, modification of community supervision is not appealable at the

time of modification. Basaldua, 558 S.W.2d at 5; Roberts v. State, No. 04-11-00154-CR, 2011
WL 2150762, at *1 (Tex. App.—San Antonio May 25, 2011, pet. ref’d). We therefore issued an

order on December 31, 2020 instructing appellant to show cause why this appeal should not be

dismissed for lack of jurisdiction. Appellant’s counsel filed a response stating that appellant agrees

the appeal should be dismissed. Accordingly, the appeal is dismissed for want of jurisdiction. See

TEX. R. APP. P. 43.2(f).

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-